Filed 10/8/13 P. v. Martinez CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E057456

v.                                                                       (Super.Ct.No. RIF1200999)

LUIS OBED BLANCH MARTINEZ,                                               OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Jeffrey Prevost, Judge.

Affirmed.

         Daniel J. Kessler, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         A jury found defendant and appellant Luis Obed Blanch Martinez guilty of

committing two counts of forcible sexual penetration of a child under 14 years of age and




                                                             1
seven or more years younger (Pen. Code, §§ 269, subd. (a)(5), 289, subd. (a)),1 and 13

counts of committing forcible lewd acts on a child under 14 years of age (§ 288,

subd. (b)(1)). Defendant was sentenced to a total determinate term of 104 years, plus a

consecutive indeterminate term of 30 years to life in state prison with credit of 331 days

for time served. Defendant appeals from the judgment. We find no error and affirm the

judgment.

                                FACTUAL BACKGROUND

       Between November 2010 and January 2012, defendant sexually assaulted his

wife’s 12-year-old niece, Jane Doe. Specifically, defendant would sneak into a bedroom

Jane shared with her brother three to four times a week in the middle of the night and

touch her inappropriately. He would fondle her breasts underneath her clothing, kiss her

on the lips, touch her vagina underneath her clothing, kiss her vagina, penetrate her

vagina with his fingers, and fondle her buttocks. Defendant would ask Jane if she

“wanted it” and she would say “no.” Each time, Jane would resist and tell defendant to

stop touching her.

       Defendant told Jane not to tell anyone and also threatened to hurt someone in

Jane’s family if she told. Jane did not tell anyone because she was scared. During one

incident, defendant grabbed Jane’s hand and tried to have her touch his exposed penis.

Jane pulled her hand away and said no.




       1   All future statutory references are to the Penal Code unless otherwise stated.


                                               2
       Jane eventually disclosed the molestations in January 2012. In an interview with

the Riverside County Sheriff’s Department investigator, defendant admitted the

allegations and wrote Jane an apology letter.

                                      DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court

conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no arguable issues.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                               RAMIREZ
                                                                                       P. J.
We concur:


HOLLENHORST
                          J.


KING
                          J.


                                             3